Honorable S. T. Denny
County Audltolr
Houston couut y
Crockett, Texas
Dear Sir:


                         0~1ni0n 1~~. o-2728
                         Re:    The legal   duty and authority
                                of the commlnaloners' court with
                                reference   to advertising  for and
                                reaelvlllg bids ia aotiuectloa
                                with the sale of oountg and road
                                district   bonds.
         Your recent request for an opinion of this Depart-
ment upon the questions as are herein stated has been re-
ceived.
            We quote   fma   your letter    a.8 follows8
           "Please advise the legal duty and authority
     of the Comnbslonere Court with reference      to adver-
     tising    for and reaeipt of bide In oonneatlon with
     the sale of County a&d Road District    Bonds.
         "Should the CollPnlesionere Court fall to meet
     all legal requirements as outllaed   in your opinion
     on the above question what are the legal duties and
     authority  of the County Auditor?"
         Article  ‘752a, Veraoa'e      Annotated     Civil   Statutes,
reads a8 followsr
          "Any county, or any political     subdivision of
      a couuty, or a&y road district    that has been or
     may hereafter   be oreated by any general or special
     law, is hereby authorized to issue bonds for the
     pu~poas of the oonrtruatlon,    malntenaaue, and
     operation of maoadamleed, grareled or paved road8
     and turnpikes,   or in aid thereof,    ia any mount not
                 _-



                                                                        .


Honorable   S. T. Denny, Page 2 (O-2728)


     to exoeed one-fourth    of the assessed valuation of
     the real property of such county or political’subdl-
     vision or road district,     and to levy and collect    ad
     valorem taxes to pay the interest      on such bonds atid
     provide a sinking fund for the redemption thereof.
     Such bonds shall be issued In the manner hereinafter
     provided,   and as contempleted and authorized by Sec-
     tion 52, of Article    3, of the Constitution,     The.
     term ‘political   subdivision8   as usea in this Act,
     shall be construed to mean any commissioners pre-
     cinct or any justice precinct     of a county, now or
     hereafter   to be created and established.
          Article 7523, Vernon’s Annotated Civil Statute&, pro-
vides “after approval and registration     as provided by law eela-
tlve to other bonds, such bonds shall continue in the custody
and control of the commlsaionersl    court In the county in which
they were Issued, and shall be by said court sold to the hlgh-
eat and best bidder for aash, either in whole or In parcels,
but not less than their par value, and the purchase money
therefore  shell be placed In the county treasurer     for such
county to the credit  of the available    road fund of such
county, or of such political   subdivision   or road district
of such county, a8 the case may be.“’
          When any number of adjoining    counties within this
State Issue bonds a8 authorleed by Article      778a, Vernon’s Anno-
tated !Xvil Statutes,   and the procedure a8 set out in Articles
778b-778p, Inclusive,   the commlssioners~ courts of the coun-
ties embraced in such district,    at a joint meeting held ins
the county having the largest number of Inhabitants,      as shown
by the last Federal cetmas, shall adv&tise       suoh bonds for
sale, and the advertisements    or notice of such proposed sale
shall be published in the newspaper of general’ alrculatlon
published la the district,   one time, and. at least ten days
before the time fix.ed for such sale, a8 required by Article
778k, Vernon’s Annotated Civil ‘Statutes,
           Article   778k, supra, applies only to districts     corn;
prlslng two or more counties contiguous to each other and does
not apply to the sale’of      county and road dlstrlot   bonds com-
posed of only one county or a political      subdivision   thereof
as specified     in the statute.
         It will be noted that Article   752j, supra, requires
that the commiasionerst court shall sell the bonds to the’
highest and best bidder for ,cash, either in whole or in par-
cels, at not less than their par value,    However, thla sta-
tute does not require the commlsslonerst   court tb advertise
,



    Honorable    S. T, Lenny, Page 3 (O-2726)


    said bonds for    sale.
              The only duty Imposed upon the commlssloners’
    court with reference  to county and road district  bonds
    issued under Articles  752a-752y, lncluslve,  are, as above
    stated, that the commlssloners~ court shall sell said bonds
    to the highest and best bidder for cash at not less than
    the par value of the bonds.
             With reference   to your second question,  It must
    be presumed that the commissioners1 court will do its
    legal duty with reference   to the sale of aounty and road
    district bonds, and until it is shown that the court has
    failed to do its duty with reference    to the same, your
    second question la premature.    Therefore, It Is not nece-
    ssary to answer the same.
                Trusting   that the foregoing    fully   answers your
    inquiry,    we are
                                                   Yours very truly
                                            ATTOIWXPWRRRAL OF TEXAS


                                            BY
                                                         Ardell    Williams
                                                                  Assistant
    AW:BBBrjl
                                        APPROVED
                                          OPIBlIOR
                                       COHBITTEE
                                    KY /a/ BwB
                                          CHAIRMAR